--------------------------------------------------------------------------------

Exhibit 10.1

AGREEMENT FOR MARKETING SERVICES

This Agreement (the “Agreement”) shall confirm Lexaria Corp.’s (“Lexaria” or
“the Company”) engagement of Investor Outreach Services LLC (“IOS”) for the
purposes of services as set forth below in consideration for the compensation
described hereinafter.

Services. IOS will create a Marketing program for the purpose of introducing
Lexaria Corp. to investors. This program will include an agreement between IOS
and a contracted organization whose sole purpose is to disseminate public domain
available information that has been approved by Lexaria management

Lexaria acknowledges that the success of Services is largely dependent upon
factors and circumstances outside the control of IOS. The Company acknowledges
that IOS has not made any representations, warranties or guarantees that the
Services to be provided shall result in the purchase of Lexaria securities by
investors; the achievement of any particular result with respect to Lexaria’s
business, stock price, trading volume, market capitalization or otherwise.

Information. Lexaria agrees to provide IOS on a regular and timely basis such
information, historical financial data, projections, proformas, business plans,
due diligence documentation, and other information (collectively the
“Information”) on Lexaria that IOS may reasonably request or require to perform
the services set forth herein. The information provided by Lexaria pertaining to
the Company’s business to IOS shall be true, complete, accurate, and current in
all respects and shall not set forth any untrue statements nor omit any fact
required or necessary to make the Information provided not misleading. The
Company shall be deemed to make a continuing representation of the accuracy and
completeness of any and all Information that it supplies to IOS and Lexaria
acknowledges that it intends for IOS to rely on this representation and the
continued accuracy and completeness of the information without independent
verification in the performance of the Services as described above.

Consulting Fee. Lexaria shall deliver to IOS a fee, via wire transfer, of $7,000
US Dollars.

Terms and Termination. The term of this Agreement shall be for 30-days. Either
Party may terminate this Agreement prior to the expiration of the Term upon a
5-day written notice to the non-terminating party. If terminated, irrespective
of the reasons for such termination, IOS shall not be required to perform any
additional services beyond the termination date and the engagement fee already
paid to IOS shall be deemed earned in full.

Relationship of the Parties. IOS is an independent contractor, responsible for
compensation of its agents and representatives.

Indemnification by Lexaria Energy to IOS. Lexaria shall indemnify and hold
harmless IOS and its directors, officers, employees, agents, attorneys, and
assigns from and against any and all losses, claims, costs, damages, or
liabilities (including the fees and expenses of legal counsel) to which any of
them may become subject in connection with the investigation, defense or
settlement of any actions or claims arising out of any inaccurate statement or
misrepresentation of Lexaria, provided that such indemnification shall not
pertain to any information provided by, reviewed by or attributable to IOS.
Lexaria shall not be liable for any settlement of any action effected without
its written consent.

1

--------------------------------------------------------------------------------

Indemnification by IOS to Lexaria Energy. IOS shall indemnify and hold harmless
Lexaria and its directors, officers, employees, agents, attorneys and assigns
from and against any and all losses, claims, costs, damages, or liabilities
(including the fees and expenses of legal counsel) to which any of them may
become subject in connection with the investigation, defense or settlement of
any actions or claims arising out of any inaccurate statement or
misrepresentation of IOS, provided that such indemnification shall not pertain
to any information provided by, reviewed by or attributable to Lexaria. IOS
shall not be liable for any settlement of any action effected without its
written consent.

Governing Law. This Agreement shall be governed by and construed under the laws
of the State of Colorado without regard to principals of conflicts of laws
provisions.

Prevailing Party Rights. In the event that any dispute among the parties to this
Agreement should result in arbitration or litigation, the substantially
prevailing party in such dispute shall be entitled to recover from the losing
party all fees, costs and expenses of enforcing any right of such substantially
prevailing party under or with respect to this Agreement, including without
limitation, such reasonable fees and expenses of attorneys and accountants,
which shall include, without limitation, all fees, costs and expenses of appeals
and collection.

This is our Agreement. The parties agree and acknowledge that they have jointly
participated in the negotiation and drafting of this Agreement and that this
Agreement has been fully reviewed and negotiated by the parties and their
respective counsel. In the event of an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumptions or burdens of proof shall arise favoring any
party by virtue of the authorship of any of the provisions of this Agreement.

If the foregoing is in accordance with your understanding, please confirm your
acceptance and agreement by signing and returning the enclosed duplicate of this
Agreement that will thereupon constitute an agreement between us.

By: /s/ Al Turano
Al Turano, IOS

Investor Outreach Services, LLC.
11025 Hill Gail Ct.
Parker, Colorado 80138
Phone: 888.831.7405 / 720.379.5115
Email: al@IOS1.net
Fax: 720-4751341

Accepted and approved this 15th day of April 2011.

By: /s/ Chirs Bunka
Chris Bunka, President/CEO/Chairman

Lexaria Corp.
Suite 950, 1130 West Pender Street
Vancouver BC Canada V6E 4A4
Phone: 604-602-1675

2

--------------------------------------------------------------------------------